Citation Nr: 0011899	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  96-40 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right knee injury.

2.  Entitlement to a higher initial rating for lumbosacral 
strain, currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his father




ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from February 1993 to 
November 1995 and had 4 months and 22 days of prior active 
service of unverified dates.

This appeal arises from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, that granted service connection for 
lumbosacral strain and assigned a 10 percent evaluation and 
denied service connection for residuals of a right knee 
injury.  The veteran has appealed to the Board of Veterans' 
Appeals (Board) for favorable resolution.

During an RO hearing in March 1997, the veteran's 
representative suggested that the veteran be offered an 
independent medical examination (IME) for the right knee.  
Because the decision below is favorable, an IME will not be 
necessary.


FINDINGS OF FACT

1.  All evidence necessary for equitable disposition of the 
claims has been obtained.

2.  Symptoms of the veteran's current chronic right knee 
strain first appeared during active service and were 
continuously noted after service.

3.  The veteran's lumbosacral strain is manifested by muscle 
spasm on extreme forward bending with some loss of lateral 
spine motion, but is not manifested by listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, narrowing 
or irregularity of joint space, or abnormal mobility on 
forced motion.  

4.  Functional impairment approximating severe limitation of 
motion, severe intervertebral disc syndrome, or severe 
lumbosacral strain is not shown.  

5.  Additional functional limitation due to pain, weakened 
movement, excess fatigability, incoordination, or lack of 
endurance during flare-ups is not shown.


CONCLUSIONS OF LAW

1.  Chronic right knee strain was incurred in active service.  
38 U.S.C.A. §§ 1110, 1137, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).

2.  The criteria for a 20 percent rating, but not more, for 
lumbosacral strain are met effective from November 14, 1995.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 
4.1, 4.2, 4.3, 4.7. 4.40. 4.45, 4.71a, Diagnostic Codes 5292, 
5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

A.  Factual Background

The veteran's service medical records (SMRs) reflect no 
relative complaints or findings on entry into active service.  
He complained of bilateral knee pain in October 1994, 
although he did not report any injury at that time.  
According to the report, the veteran just awoke one morning 
with throbbing knee pain.  The examiner noted that motion was 
full and stable, but painful.  The assessments were possible 
arthritis and retropatellar pain syndrome (RPPS).  
Strengthening exercises were prescribed.  The report notes 
that there was no swelling or tenderness to palpation.  X-
rays were negative.  

The SMRs reflect additional complaints of bilateral knee pain 
for two weeks in later October 1994.  The report notes that 
there was no swelling or tenderness to palpation.  The report 
also notes that the veteran reported that the left knee had 
recently "locked up."  

In December 1994, the veteran again complained of bilateral 
knee pain.  The assessment was RPPS.  An August 1995 physical 
examination report reflects that the veteran was examined for 
retention in service, although it is unclear why the 
examination was conducted.  During the examination, the 
veteran reported a history of eye and back trouble and a 
sleep disorder, but the examination report is negative for 
any complaint of knee pain.  On a report of medical history 
at that time, the veteran checked "no" to trick or locked 
knee.  Other documents indicate that the veteran underwent a 
mental competency examination at that time.  There is no 
subsequent separation examination report.  

In November 1995, the veteran submitted an application for VA 
benefits, reporting a low back and a right knee injury in 
service.  

In April 1996, a VA general medical examiner noted a history 
of repeatedly striking the right knee on vehicle doors during 
active service and occasional knee pain but that currently 
the veteran's knees were objectively normal and non-tender.  
X-rays were negative.  The diagnosis was mild right knee 
sprain.  

The veteran underwent a VA joints examination in April 1996.  
This examination report notes that the veteran was currently 
employed at work not considered heavy.  He reported that he 
repeatedly bumped his right knee while getting into and out 
of an armored vehicle during active service and that pain 
developed from those injuries.  He recalled that in-service 
treatment included Motrin and an exercise program.  He 
reported occasional knee pain and swelling and that his right 
knee had locked twice but had not buckled.  The examiner 
reported flexion to 130 degrees, extension to zero degrees 
and no evidence of other limitation of motion, patellar pain, 
swelling, effusion, or ligament injury.  The diagnosis was 
chronic right knee pain with negative physical findings.

In May 1996, the RO denied service connection for a right 
knee condition on the basis of no disability shown.  This 
appeal ensued.

A July 1996 VA outpatient report notes that the veteran fell 
down the stairs and had knee pain.  An August 1996 follow-up 
report notes status post right knee sprain.

In March 1997, the veteran testified before an RO hearing 
officer that the right knee locked up most recently about 
four or five months earlier.  He said that getting it to 
unlock was painful.  He reported that he sought VA treatment 
several months earlier when he twisted the right knee while 
walking.  At that time, he took a week off from his job 
because his VA doctor told him to stay off of the knee.  

In April 1997, the veteran underwent a VA joints examination.  
The examiner noted a review of the claims file.  The veteran 
reported occasional knee pain, locking, and buckling.  He 
reported that running, walking, stairs, ladders, and damp or 
cold weather aggravated the knee.  He was currently 
unemployed and was in an exercise program for the knee.  The 
examiner reported flexion to 130 degrees, extension to zero 
degrees and no evidence of other limitation of motion, 
patellar pain, swelling, or effusion.  There was no 
ligamentous instability.  The diagnosis was chronic right 
knee strain with negative physical findings.  April 1997 X-
rays were negative.

B.  Legal Analysis

The threshold question that must be resolved in this appeal 
is whether the appellant has presented evidence of a well 
grounded, that is, plausible claim. 

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997), cert. Denied, 524 U.S. 940 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

The Board finds that the service connection claim is well-
grounded because knee pain and possible arthritis were 
clinically noted during active service, there is evidence of 
continuity of symptomatology, and a current knee condition is 
shown.  However, the establishment of a plausible claim does 
not dispose of the issue.  It merely triggers VA's duty to 
assist.  The Board finds that all relevant evidence for 
equitable disposition of this claim has been obtained to the 
extent possible and that no further assistance to the veteran 
is required to comply with VA's duty to assist him.  See 
38 U.S.C.A. § 5107(a) (West 1991).

The Board must review the claim on its merits and account for 
the evidence that it finds to be persuasive and unpersuasive 
and provide reasoned analysis for rejecting evidence 
submitted by or on behalf of the claimant.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
See Alemany v. Brown, 9 Vet. App. 518 (1996), citing Gilbert, 
at 54. 

In order to establish service connection for a disability, 
the evidence must show it resulted from disease or injury 
incurred in or aggravated by active service.  See 38 U.S.C.A. 
§ 1110, 1137 (West 1991); 38 C.F.R. § 3.303 (1999).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999); Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  
38 C.F.R. 3.303(b) (1999).

At the outset, the Board notes that the veteran has not been 
shown to be capable of making medical conclusions, therefore, 
his statements regarding medical diagnoses and causation are 
not probative.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, the Board will review the complete record in 
order to determine if the veteran's assertions are supported 
by the records.  

The evidence indicates in-service treatment for bilateral 
knee pain thought due to RPPS or possible arthritis, although 
X-rays have not shown arthritis or degenerative joint disease 
at any time.  The veteran did not undergo a separation 
examination; however, within 30 days of separation, he did 
report a painful right knee to VA.  The VA examinations 
afforded the veteran since separation from active service 
yielded diagnoses of mild right knee sprain, chronic right 
knee pain, and finally, chronic right knee strain.  Post-
service VA X-rays are negative for arthritis or degenerative 
joint disease.  Within the context of each of the VA 
examination reports, the examiners appear to report that the 
veteran's right knee symptoms are a continuation of symptoms 
noted during active service, which suggests active service 
etiology.

The Board notes that there are two items of evidence that 
argue against service connection.  First, the August 1995 in-
service report of medical history reflects that the veteran 
checked "no" to trick or locked knee, which calls into 
question continuity of symptomatology.  However, other 
documents suggest that the veteran completed the medical 
history report in preparation for a mental competency 
evaluation, not in anticipation of separation from active 
service.  Because the veteran' attention might have been 
shifted away from his knee complaint at that time, the Board 
will accord this less weight on the issue of whether the knee 
symptoms had actually subsided prior to separation from 
active service.  Moreover, he again reported his knee pain 
very shortly after separation from active service.  

Secondly, although a July 1996 VA report notes an 
intercurrent knee injury, an August 1996 VA treatment report 
notes status post right knee sprain, which is essentially the 
diagnosis given in April 1996, prior to the July 1996 knee 
injury.  Thus, the Board cannot conclude that the current 
right knee symptoms arose after the July 1996 knee injury.  

Although the veteran has attempted to link current symptoms 
to active service, he, as a layman without proper medical 
training and expertise, is not competent to provide probative 
evidence on a medical matter such as the diagnosis or 
etiology of a claimed medical condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  His opinion on 
this matter therefore cannot be afforded any weight.  

Prior to summing up the evidence, the Board notes that the RO 
denied the claim on the basis that no current knee disability 
is shown.  The Board must reject this reasoning because each 
of the three VA examination reports does contain a competent 
medical diagnosis of a right knee disorder.  

To sum up, the evidence indicates that the veteran did not 
have chronic right knee strain prior to active service, but 
he has it now.  During service, the veteran reported right 
knee pain and symptomatology on repeated occasions.  He was 
diagnosed as having RPPS.  Post-service, the veteran has 
continuously reported similar complaints of right knee pain 
and symptomatology and has been diagnosed as having chronic 
right knee strain.  In viewing the medical records as a 
whole, the Board finds that the initial manifestations of 
right knee disability occurred during service and there has 
been continuity of symptomatology since that time.  

In light of the foregoing, the Board finds that right knee 
strain was incurred during service, and both chronicity and 
continuity of that disability has been established by the 
weight of the medical evidence of record.  Under the 
circumstances, the Board concludes that service connection is 
warranted for chronic right knee strain as this disability 
was incurred during service.  38 U.S.C.A.. §§ 1110, 1137, 
5107 (West 1991); 38 C.F.R. §  3.303 (1999).


II.  Increased Rating

A.  Factual Background

The veteran's SMRs note treatment for muscle spasm and 
mechanical low back pain at various times.  The veteran 
reported back pain radiating to the thighs.  X-rays of the 
spine were negative.  

In April 1996, a VA joints examiner noted that the veteran 
self-medicated his back condition with heat and aspirin.  
Range of motion of the lumbar spine was to 85 degrees of 
flexion, 20 degrees of extension, lateral bending to 30 
degrees and rotation to 45 degrees, bilaterally.  The veteran 
reported pain with full flexion.  Deep tendon reflexes were 
active and equal.  There were no sensory changes in the lower 
extremities.  The final diagnosis was chronic low back pain.

In May 1996, the RO established service connection for 
lumbosacral strain and assigned a 10 percent rating under 
Diagnostic Code 5295 effective from November 14, 1995.  This 
appeal ensued.

In March 1997, the veteran testified before an RO hearing 
officer that he had steady back pain that increased when he 
stood for long periods and when he lifted.  He reported that 
it hurt when he slept, which caused him to lose sleep.  He 
testified that he was laid off from his job in January; 
however he did not lose any time or use any sick leave 
because of his back.  He also stated that he was looking for 
other work and had not been turned down for any employment 
because of physical problems.  He reported muscle spasms in 
the mid-back area and occasional pain shooting down the right 
leg and less frequently, the left leg.  The veteran's father 
testified that the veteran received treatment VA during 1996 
for his back.  

In March 1997, the RO requested VA outpatient treatment 
reports from Buffalo VAMC.  The RO received clinical records 
in April 1997; however, they do not reflect any treatment for 
the back.  

In April 1997, the veteran underwent a VA joints examination.  
The examiner noted a review of the claims file.  The veteran 
reported intermittent low back pain since active service and 
frequent radiating pain to the thighs.  He reported some 
urinary frequency but no bowel problems.   He was currently 
unemployed and was in an exercise program for the back.  He 
took Ibuprofen.  The examiner reported that the veteran was 
somewhat overweight and was able to walk on heels and toes 
without difficulty.  Flexion at the waist was to 80 degrees 
and extension was to 30 degrees.  Lateral bending was to 40 
degrees and rotation was to 60 degrees, bilaterally.  Pain 
was elicited with all movements.  Deep tendon reflexes were 
equal.  Muscles and strength were equal in the lower 
extremities.  The diagnosis was chronic strain of the 
lumbosacral spine.  X-rays were negative.

In February 1999, the veteran underwent a VA spine 
examination.  The examiner noted frequent episodes of back 
pain, but normal X-rays in April 1997.  The veteran reported 
radiating pain down to the thighs and urinary frequency 
without bowel problems.  The veteran could easily walk on 
heels and toes.  The examiner reported, "There is a moderate 
degree of spasm present in the paravertebral muscles of the 
lumbar spine.  There is no spasm detected in these muscles." 
[Sic].  Flexion of the spine was to 60 degrees and extension 
was to 20 degrees.  Lateral bending was to 20 degrees and 
rotation was to 70 degrees, bilaterally.  There was a 
moderate degree of pain during these motions.  Deep tendon 
reflexes were active and equal and strength was normal in the 
lower extremities.  There were no sensory changes at the 
feet.  The veteran could straighten each knee in the sitting 
position without difficulty.  The final diagnosis was chronic 
strain of the lumbosacral spine.   

VA clinical reports received in May 1999 show additional 
complaints of back pain in 1998.  Muscle spasm was clinically 
noted in April 1998.  


B.  Legal Analysis

Initially, the Board notes that the veteran's claim for a 
higher initial rating is well-grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The Board also finds that 
all relevant evidence for equitable disposition of the claim 
has been obtained to the extent possible and that the duty to 
assist has been fulfilled. 

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (1999).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3 (1999).  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
§ 4.1 (1999); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  In cases such as this where the veteran has appealed 
the initial rating assigned after service connection is 
established, the Board must consider the initial rating, and, 
if indicated, the propriety of a staged rating from the 
initial effective date forward.  See Fenderson v. West, 
12 Vet. App. 119, 126-7 (1999).  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with joint or periarticular pathology, which produces 
disability, warrants at least the minimum compensable rating 
for the joint.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 
(1999).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court in DeLuca held 
that a Diagnostic Code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination; if feasible, these 
determinations were to be expressed in terms of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability or incoordination. 

The February 1999 VA examination report is ambiguous where 
muscle spasm is concerned.  The examiner reported both the 
presence paravertebral muscle spasm and the absence of muscle 
spasm.  Resolving doubt on this matter in favor of the 
veteran, the Board finds that the examiner intended to report 
muscle spasm.  In any event, a May 1998 VA clinical report 
clearly notes muscle spasm.  The examination reports do 
clearly show loss of lateral spine motion.  Range of motion 
in lateral bending ranged from 20 degrees to 60 degrees over 
the appeal period.  The Board finds therefore that the 
veteran's back disability is manifested by muscle spasm on 
extreme forward bending with some loss of lateral spine 
motion.

Because the RO has assigned a 10 percent rating for chronic 
lumbosacral strain under Diagnostic Code 5295, the Board must 
determine whether a higher rating is warranted at any time 
during the appeal period under this or any other diagnostic 
code.  

Under Diagnostic Code 5295, muscle spasm on extreme forward 
bending with some loss of lateral spine motion in either 
direction while standing warrants a 20 percent rating.  Both 
of these symptoms are shown in this case.  The Board finds 
that the criteria for a 20 percent rating under Diagnostic 
Code 5295 are met, warranting the higher rating.  38 C.F.R. 
§ 4.7 (1999).  

The next higher (40 percent) evaluation is warranted under 
Diagnostic Code 5295 if the symptoms reflect listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space.  A 40 percent 
evaluation may also be assigned under Diagnostic Code 5295 if 
only some of the above listed manifestations are present if 
there is also abnormal mobility on forced motion.  The 
medical evidence does not indicate that these criteria are 
met.  Although the evidence indicates some loss of lateral 
motion, there is no showing of listing of the whole spine to 
one side, osteoarthritic changes, narrowing or irregularity 
of joint space, or abnormal mobility on forced motion.  
Applying the tenets of 38 C.F.R. §§ 4.40, 4.45, and DeLuca, 
supra, to this Diagnostic Code, the Board does not find that 
any additional functional impairment approximates the 
criteria for severe lumbosacral strain.  

Under Diagnostic Code 5292, evaluations from 10 to 40 percent 
are available for limitation of motion of the lumbar spine.  
A 40 percent evaluation requires severe limitation of motion.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (1999).  The 
Board does not find severe limitation of motion of the lumbar 
spine.  Considering the tenets of 38 C.F.R. §§ 4.40, 4.45, 
and DeLuca, supra, the Board does not find that any 
additional impairment due to such factors as pain, weakened 
movement, excess fatigability, incoordination, or lack of 
endurance during flare-ups approximates severe limitation of 
motion of the lumbar spine.  

In considering alternate diagnostic codes, the Board notes 
that ratings greater than 20 percent are offered for 
intervertebral disc syndrome, residuals of vertebral fracture 
and for ankylosis; however, in this case, the evidence does 
not reflect that these conditions exist.  Therefore, use of 
these diagnostic codes is not appropriate.  

The Board has also considered the propriety of a staged 
rating from the initial effective date forward.  However, in 
this case, the Board does not find a significant change in 
overall disability during the appeal period to warrant a 
staged rating.  Fenderson, 12 Vet. App. at 126-7.


ORDER

Entitlement to service connection for residuals of a right 
knee injury is granted.

Entitlement to a 20 percent initial rating for lumbosacral 
strain is granted, subject to the laws and regulations 
concerning the payment of monetary benefits.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

 

